Citation Nr: 1717093	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-22 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for a left ankle disability, status post total arthroplasty, from October 1, 2009 to October 7, 2009. 

2. Entitlement to an evaluation in excess of 20 percent for a left ankle disability, status post total arthroplasty, from January 1, 2010 to November 4, 2015.  

3. Entitlement to an evaluation in excess of 40 percent for a left ankle disability, status post total arthroplasty, from November 5, 2015 to present. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Wainaina, Associate Counsel


INTRODUCTION

The Veteran served active duty from February 1967 to May 1973 and from May 1974 to February 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1. From October 1, 2009 to October 7, 2009, the Veteran's left ankle disability was manifested by total prosthetic replacement with chronic residuals including severe pain and/or limitation of motion.

2. From January 1, 2010 to November 4, 2015, the Veteran's left ankle disability was manifested by total prosthetic replacement with chronic residuals including severe pain and/or limitation of motion.

3. From November 5, 2015 to present, the Veteran's left ankle disability was manifested by total prosthetic replacement with chronic residuals including severe pain and/or limitation of motion.


CONCLUSIONS OF LAW

1. From October 1, 2009 to October 7, 2009, the criteria for a 40 percent evaluation for a left ankle disability, status post total arthroplasty, are met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 5056, 5270-74 (2016).

2. From January 1, 2010 to November 4, 2015, the criteria for a 40 percent evaluation for a left ankle disability, status post total arthroplasty, are met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 5056, 5270-74 (2016).

3. From November 5, 2015 to present, the criteria for an evaluation in excess of 40 percent for a left ankle disability, status post total arthroplasty, are not met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 5056, 5270-74 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 
 
In addition, the duty to assist the Veteran has been satisfied in this case.  All available relevant evidence pertinent to the issue on appeal is in the claims file, including the Veteran's service treatment records, VA treatment records, VA examination reports and statements from the Veteran. 

VA examined the Veteran in November 2008, April 2012, and November 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the November 2008, April 2012, and November 2015 exams were adequate.  The examiners personally interviewed and examined the Veteran, including eliciting history from him and provided the information necessary to evaluate his service-connected disabilities under the applicable rating criteria. 

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran had a VA Board Hearing in January 2014 before the undersigned Veterans Law Judge (VLJ).  During the hearing, the VLJ engaged in an appropriate discussion with the Veteran on the issue presently decided.  The Veteran did not raise any new issues pertaining to this claim during the course of the hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Thus, the Board finds that the hearing officer's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  See id at 496-97.  The Veteran has not alleged that there were any deficiencies in the conducting of that hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  

The Board remanded this appeal in January 2015 for a new VA examination, as the Veteran alleged his disability had worsened since his last VA examination.  VA examined him in November 2015.  Therefore, there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

For the reasons expressed above, the Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of her claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).



II. Increased Ratings

The Veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2016).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.   See Francisco v. Brown, 7 Vet. App. 55 (1994). However, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. See also Hart v. Mansfield, 21 Vet. App. 505 (2008). 

Left Ankle Disability

VA's grant of service connection for the Veteran's left ankle disability dates to 1973.  On August 21, 2008, the Veteran had a total arthroplasty of his left ankle.  Coincident with the arthroplasty, VA changed the Diagnostic Code under which it evaluated the Veteran's disability from Diagnostic Code 5271 to Diagnostic Code 5056.

Under Diagnostic Code 5056, a 20 percent rating is warranted for prosthetic replacement.  Intermediate degrees of residual weakness, pain or limitation of motion are to be rated by analogy to 5270 or 5271.  A 40 percent rating is warranted for chronic residuals consisting of severe painful motion or weakness.  A 100 percent rating is warranted for one year following implantation of the prosthesis.

Pursuant to Diagnostic Code 5056, VA assigned a 100 percent rating for the Veteran's left ankle disability from August 21, 2008 (the date of the total arthroplasty) to September 30, 2009.  

VA assigned a 20 percent rating under Diagnostic Code 5056 from October 1, 2009 to October 7, 2009.  

On October 8, 2009, the Veteran had a second surgical procedure on his left ankle.  Accordingly, VA assigned a 100 percent rating under 38 C.F.R. § 4.30 from October 8 to December 31, 2009.

On January 1, 2010, VA assigned a 20 percent rating under Diagnostic Code 5056.  This rating remained until November 5, 2015, when VA assigned a 40 percent rating under Diagnostic Code 5056.

As noted above, VA examined the Veteran in November 2008, April 2012, and November 2015.  The November 2008 examination results are immaterial, as they reflect the state of the Veteran's disability when he was receiving the maximum 100 percent scheduler rating under Diagnostic Code 5056.  

VA received the Veteran's Notice of Disagreement (NOD) with the rating decision on appeal in February 2010.  In his NOD, the Veteran stated "I am in constant pain (6-9 on 10 scales) and swelling."

During his April 2012 VA examination, the examiner noted the "Veteran states he is in pain constantly from [the] left ankle which can go from 5/10 to 9/10."  Notwithstanding this, the examiner reported the Veteran had "no objective evidence of painful motion" when the examiner measured plantar flexion and plantar dorsiflexion of the left ankle.

In a VA Form 9, which VA received in August 2012, the Veteran stated he was "in constant pain every day" because of his ankle.

A May 2013 private treatment record notes "that since I [the doctor] saw him last year, he has continued to have pain in both the medial and lateral aspects of the ankle."  Moreover, "things that make it feel worse are being up on his feet for prolonged periods of time," which "results in some swelling."  

The Veteran testified in January 2014 before the undersigned.  His testimony affirmed the previously recorded symptoms, i.e., chronic severe painful motion and weakness.

VA examined the Veteran in November 2015.  The examiner noted that the Veteran had pain on examination, with such pain causing functional loss.  In particular, there was "tenderness on palpation around the ankle joint." 

Given the foregoing, the preponderance of the evidence supports a 40 percent evaluation - the maximum available under Diagnostic Code 5056 - for the periods of October 1, 2009 to October 7, 2009, and from January 1, 2010 to November 4, 2015.  With the exception of the April 2012 VA examination, all other evidence militates in favor of finding that the Veteran has experienced chronic severe painful motion and weakness in his ankle after the arthroplasty.  

The Board has considered alternative Diagnostic Codes for the periods of October 1, 2009 to October 7, 2009, and from January 1, 2010 to November 4, 2015, but it finds that none would provide a higher rating.  Specifically, the maximum rating available under Diagnostic Codes 5270-5274 (the codes under which ankle disabilities without prostheses are rated) is 40 percent - the same rating the Board has assigned.  Moreover, an evaluation in excess of 40 percent is not warranted under DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) because the Veteran's disability is rated under a Diagnostic Code for painful motion, not limitation of motion.  

The Board notes that the RO increased the Veteran's evaluation for his left ankle from 20 percent disabling to 40 percent disabling under Diagnostic Code 5056, effective November 5, 2015.  This is the maximum rating available under this diagnostic code.  As above, the Board has considered alternative Diagnostic Codes for the period of November 5, 2015 to present, but it finds that none would provide a higher rating.  Specifically, the maximum rating available under Diagnostic Codes 5270-5274 (the codes under which ankle disabilities without prostheses are rated) is 40 percent - the same rating the RO has assigned for this time period.  Moreover, an evaluation in excess of 40 percent is not warranted under DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) because the Veteran's disability is rated under a Diagnostic Code for painful motion, not limitation of motion.  Accordingly, the Board must deny a rating in excess of 40 percent for the period of November 5, 2015 to present.

ORDER

From October 1, 2009 to October 7, 2009, a 40 percent evaluation for a left ankle disability, status post total arthroplasty, is granted.

From January 1, 2010 to November 4, 2015, a 40 percent evaluation for a left ankle disability, status post total arthroplasty, is granted.

From November 5, 2015 to present, an evaluation in excess of 40 percent for a left ankle disability, status post total arthroplasty, is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


